           Case 1:20-cv-00056-RC Document 9 Filed 01/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
           Plaintiffs,                )
                                      )
      v.                              )                       Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT,                      )
WILLIAM PERRY PENDLEY, and            )
U.S. BUREAU OF LAND MANAGEMENT        )
                                      )
           Defendants.                )


                   NOTICE OF ENTRY OF APPEARANCE OF COUNSEL



       Notice is hereby given to this Court and all parties of record that I, Kyle J. Tisdel, have

been authorized to practice pro hac vice in this court for the above captioned case, and appear as

counsel of record for the Plaintiffs in this matter.

                                               Dated this 21st Day of January, 2020,

                                               /s/ Kyle J. Tisdel
                                               Kyle Tisdel (CO Bar # 42098)
                                               Western Environmental Law Center
                                               208 Paseo del Pueblo Sur, #602
                                               Taos, NM 87571
                                               (575) 613-8050
                                               tisdel@westernlaw.org

                                               /s/ Samantha Ruscavage-Barz
                                               Bar No. CO0053
                                               WildEarth Guardians
                                               516 Alto Street
                                               Santa Fe, NM 87501
                                               (505) 401-4180
                                               sruscavagebarz@wildearthguardians.org

                                               Counsel for Plaintiffs
